DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 19 January 2019 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was electronically retrieved by USPTO from a participating IP Office on 01 April 2020. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020, 04/06/2021, 12/15/2021 and 04/15/2022 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second end of the second branch segment (314) points towards the second antenna branch (321)” (as recited in independent claims 1, 8 and 16); the “terminal middle-frame, wherein the terminal middle-frame is installed with an antenna” (recited in claim 8); and the “terminal installed with an antenna” (recited in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1)/102 (a)(2)  as being anticipated by Wong et al. (US Pub. 2014/0139392, “Wong”).

Regarding claim 1, Wong in figure 1 discloses an antenna, comprising: a first antenna portion (first antenna 11) and a second antenna portion (second antenna 12) arranged adjacently, wherein the first antenna portion comprises a first antenna branch (11) and a first parasitic branch (first portion 131), and the second antenna portion comprises a second antenna branch (12); the first parasitic branch (131) is positioned between the first antenna branch (11) and the second antenna branch (12); the first parasitic branch (131) is L-shaped (Fig. 1 and para. 23), and the first parasitic branch (131) comprises a first branch segment and a second branch segment (see segments in 131 in Fig. 1); and a first end of the first branch segment is in contact to a ground region (ground element 14), a second end of the first branch segment is joined to a first end of the second branch segment, and a second end (133) of the second branch segment points towards the second antenna branch (12).

Regarding claim 2, Wong in figure 1 discloses an antenna wherein the second antenna portion further comprises a second parasitic branch (132), and the second parasitic branch is positioned between the first parasitic branch and the second antenna branch; the second parasitic branch is L-shaped, and the second parasitic branch comprises a third branch segment and a fourth branch segment; and a first end of the third branch segment is in contact to the ground region, a second end of the third branch segment is joined to a first end of the fourth branch segment, and a second end of the fourth branch segment points towards the first antenna branch.

Regarding claim 4, Wong discloses an antenna wherein a frequency band of the first antenna portion and a frequency band of the second antenna portion are identical; or the frequency band of the first antenna portion (11) and the frequency band of the second antenna portion (12) contain a same frequency band (see para. 22: “The first antenna 11 and the second antenna 12 have at least one same communication band”); 
or the frequency band of the first antenna portion and the frequency band of the second antenna portion contain respective frequency bands having a frequency difference between each other that is smaller than a required frequency difference.

Regarding claim 8, Wong in figure 1 discloses a terminal middle-frame, wherein the terminal middle-frame is installed with an antenna (see para. 21 wherein the terminal may be a notebook computer or a tablet computer, and the conductive plane may be disposed on a supporting backplate of a top cover of the notebook computer or on a supporting backplate of the tablet computer.), wherein the antenna comprises: a first antenna portion (first antenna 11) and a second antenna portion (second antenna 12) arranged adjacently, 
wherein the first antenna portion comprises a first antenna branch (11) and a first parasitic branch (first portion 131), and the second antenna portion comprises a second antenna branch (12); 
the first parasitic branch (131) is positioned between the first antenna branch (11) and the second antenna branch (12); 
the first parasitic branch (131) is L-shaped (Fig. 1 and para. 23), and the first parasitic branch (131) comprises a first branch segment and a second branch segment (see segments in 131 in Fig. 1); and 
a first end of the first branch segment is in contact to a ground region (ground element 14), a second end of the first branch segment is joined to a first end of the second branch segment, and a second end (133) of the second branch segment points towards the second antenna branch (12).

Regarding claim 9, Wong in figure 1 discloses a terminal, wherein the second antenna portion further comprises a second parasitic branch (132), and the second parasitic branch is positioned between the first parasitic branch and the second antenna branch; the second parasitic branch is L-shaped, and the second parasitic branch comprises a third branch segment and a fourth branch segment; and a first end of the third branch segment is in contact to the ground region, a second end of the third branch segment is joined to a first end of the fourth branch segment, and a second end of the fourth branch segment points towards the first antenna branch.

Regarding claim 11, Wong discloses a terminal wherein a frequency band of the first antenna portion and a frequency band of the second antenna portion are identical; or the frequency band of the first antenna portion (11) and the frequency band of the second antenna portion (12) contain a same frequency band (see para. 22: “The first antenna 11 and the second antenna 12 have at least one same communication band”); 
or the frequency band of the first antenna portion and the frequency band of the second antenna portion contain respective frequency bands having a frequency difference between each other that is smaller than a required frequency difference.

Regarding claim 15, Wong in figure 1 discloses a terminal wherein the ground region (ground element 14 and/or conductive plane 15) is covered with a conductive material; or the ground region is made of a conductive material. (See para. 21)

Regarding claim 16, Wong in figure 1 discloses a terminal installed with an antenna (see para. 21 wherein the terminal may be a notebook computer or a tablet computer, and the conductive plane may be disposed on a supporting backplate of a top cover of the notebook computer or on a supporting backplate of the tablet computer), wherein the antenna comprises: a first antenna portion (first antenna 11) and a second antenna portion (second antenna 12) arranged adjacently, 
wherein the first antenna portion comprises a first antenna branch (11) and a first parasitic branch (first portion 131), and the second antenna portion comprises a second antenna branch (12); 
the first parasitic branch (131) is positioned between the first antenna branch (11) and the second antenna branch (12); 
the first parasitic branch (131) is L-shaped (Fig. 1 and para. 23), and the first parasitic branch (131) comprises a first branch segment and a second branch segment (see segments in 131 in Fig. 1); and 
a first end of the first branch segment is in contact to a ground region (ground element 14), a second end of the first branch segment is joined to a first end of the second branch segment, and a second end (133) of the second branch segment points towards the second antenna branch (12).

Regarding claim 17, Wong in figure 1 discloses a terminal, wherein the second antenna portion further comprises a second parasitic branch (132), and the second parasitic branch is positioned between the first parasitic branch and the second antenna branch; the second parasitic branch is L-shaped, and the second parasitic branch comprises a third branch segment and a fourth branch segment; and a first end of the third branch segment is in contact to the ground region, a second end of the third branch segment is joined to a first end of the fourth branch segment, and a second end of the fourth branch segment points towards the first antenna branch.

Regarding claim 19, Wong discloses a terminal wherein a frequency band of the first antenna portion and a frequency band of the second antenna portion are identical; or the frequency band of the first antenna portion (11) and the frequency band of the second antenna portion (12) contain a same frequency band (see para. 22: “The first antenna 11 and the second antenna 12 have at least one same communication band”); 
or the frequency band of the first antenna portion and the frequency band of the second antenna portion contain respective frequency bands having a frequency difference between each other that is smaller than a required frequency difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 1, 8 and 16 above, and further in view of Hayashi (US Pub. 2013/0099980).

Regarding claim 3, Wong does not disclose: “wherein the first antenna branch and the second antenna branch are L-shaped; and the first antenna branch and the second antenna branch run opposite to each other.”
However, in the same field of endeavor, Hayashi in figure 1-3 teaches an antenna wherein the first antenna branch (antenna element 21) and the second antenna branch (antenna element 22) are L-shaped (see Fig, 1); and the first antenna branch and the second antenna branch run opposite to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a “L-shaped first antenna branch and second antenna branch; running opposite to each other” as taught by Hayashi in the antenna of Wong to form the claimed invention in order to reduce the mutual coupling between antenna elements and improve the isolation characteristics. (See Hayashi para. 34-35) 

Regarding claim 10, Wong does not disclose: “wherein the first antenna branch and the second antenna branch are L-shaped; and the first antenna branch and the second antenna branch run opposite to each other.”
However, in the same field of endeavor, Hayashi in figure 1-3 teaches an antenna wherein the first antenna branch (antenna element 21) and the second antenna branch (antenna element 22) are L-shaped (see Fig, 1); and the first antenna branch and the second antenna branch run opposite to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a “L-shaped first antenna branch and second antenna branch; running opposite to each other” as taught by Hayashi in the terminal of Wong to form the claimed invention in order to reduce the mutual coupling between antenna elements and improve the isolation characteristics. (See Hayashi para. 34-35)

Regarding claim 18, Wong does not disclose: “wherein the first antenna branch and the second antenna branch are L-shaped; and the first antenna branch and the second antenna branch run opposite to each other.”
However, in the same field of endeavor, Hayashi in figure 1-3 teaches an antenna wherein the first antenna branch (antenna element 21) and the second antenna branch (antenna element 22) are L-shaped (see Fig, 1); and the first antenna branch and the second antenna branch run opposite to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a “L-shaped first antenna branch and second antenna branch; running opposite to each other” as taught by Hayashi in the terminal of Wong to form the claimed invention in order to reduce the mutual coupling between antenna elements and improve the isolation characteristics. (See Hayashi para. 34-35)

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 1 and 8 above, and further in view of Schlub et al. (US Pub. 2009/0174611) 

Regarding claim 5, Wong does not disclose: wherein the antenna further comprises a third antenna portion, and the first antenna portion is positioned between the third antenna portion and the second antenna portion; the third antenna portion comprises a third antenna branch and a third parasitic branch; the third parasitic branch is positioned between the third antenna branch and the first antenna branch; the third parasitic branch is L-shaped, and the third parasitic branch comprises a fifth branch segment and a sixth branch segment; and a first end of the fifth branch segment is in contact to the ground region, a second end of the fifth branch segment is joined to a first end of the sixth branch segment, and a second end of the sixth branch segment points towards the first antenna branch.
However, Schlub in figure 9 teaches an antenna wherein the antenna further comprises a third antenna portion (56), and the first antenna portion (60) is positioned between the third antenna portion (56) and the second antenna portion (64); the third antenna portion (56) comprises a third antenna branch and a third parasitic branch (58); the third parasitic branch (58) is positioned between the third antenna branch (56) and the first antenna branch (60); the third parasitic branch (58) is L-shaped, and the third parasitic branch (58) comprises a fifth branch segment and a sixth branch segment; and a first end (98) of the fifth branch segment is in contact to the ground region (66), a second end of the fifth branch segment is joined to a first end of the sixth branch segment (100), and a second end of the sixth branch segment points towards the first antenna branch (60).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings a third antenna portion and a third parasitic branch according to Schlub in the antenna of Wong to form the claimed invention in order for the parasitic branches to provide satisfactory radio-frequency isolation for the resonating element structures comprising the antenna that make up antenna isolation elements for the structure to be tuned to resonate at the frequency at which isolation is desired. (Schlub para. 83-85)

Regarding claim 6, Wong does not disclose: wherein the first antenna portion, the second antenna portion and the third antenna portion are arranged in a line in the antenna.
However, Schlub in figure 9 discloses an antenna wherein the first antenna portion (60), the second antenna portion (64) and the third antenna portion (56) are arranged in a line in the antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Schlub in the antenna of Wong to form the claimed invention in order for the resonating element structures to be placed in close proximity to conserve space (Schlub para. 56) 

Regarding claim 12, Wong does not disclose: wherein the antenna further comprises a third antenna portion, and the first antenna portion is positioned between the third antenna portion and the second antenna portion; the third antenna portion comprises a third antenna branch and a third parasitic branch; the third parasitic branch is positioned between the third antenna branch and the first antenna branch; the third parasitic branch is L-shaped, and the third parasitic branch comprises a fifth branch segment and a sixth branch segment; and a first end of the fifth branch segment is in contact to the ground region, a second end of the fifth branch segment is joined to a first end of the sixth branch segment, and a second end of the sixth branch segment points towards the first antenna branch.
However, Schlub in figure 9 teaches an antenna wherein the antenna further comprises a third antenna portion (56), and the first antenna portion (60) is positioned between the third antenna portion (56) and the second antenna portion (64); the third antenna portion (56) comprises a third antenna branch and a third parasitic branch (58); the third parasitic branch (58) is positioned between the third antenna branch (56) and the first antenna branch (60); the third parasitic branch (58) is L-shaped, and the third parasitic branch (58) comprises a fifth branch segment and a sixth branch segment; and a first end (98) of the fifth branch segment is in contact to the ground region (66), a second end of the fifth branch segment is joined to a first end of the sixth branch segment (100), and a second end of the sixth branch segment points towards the first antenna branch (60).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings a third antenna portion and a third parasitic branch according to Schlub in the terminal middle-frame of Wong to form the claimed invention in order for the parasitic branches to provide satisfactory radio-frequency isolation for the resonating element structures comprising the antenna that make up antenna isolation elements for the structure to be tuned to resonate at the frequency at which isolation is desired. (Schlub para. 83-85)

Regarding claim 13, Wong does not disclose: wherein the first antenna portion, the second antenna portion and the third antenna portion are arranged in a line in the antenna.
However, Schlub in figure 9 discloses an antenna wherein the first antenna portion (60), the second antenna portion (64) and the third antenna portion (56) are arranged in a line in the antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Schlub in the terminal of Wong to form the claimed invention in order for the resonating element structures to be placed in close proximity to conserve space (Schlub para. 56) 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 1 and 8 above, and further in view of Mendolia et al. (US Pub. 2003/0174091)

Regarding claim 7,  Wong does not disclose: wherein the first antenna portion and the second antenna portion are arranged on an industrial liquid crystal polymer material.
However, the use of liquid crystal polymer material is a common type of substrate used in printed antenna traces and antenna circuitry. For instance, Mendolia in figures 5-9 teaches antenna portions formed by a metal insert (504) arranged on liquid crystal polymer (LCP) material in order to withstand high temperatures, and make it compatible with standard Surface Mount Technologies (SMT) for assembling these antennas on a main printed circuit board. (See para. 46)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the LCP taught by Mendolia in the antenna according to Wong to form the claimed invention in order to withstand high temperatures, and make it compatible with standard Surface Mount Technologies (SMT) for assembling these antennas on a main printed circuit board. (See para. 46)

Regarding claim 14,  Wong does not disclose: wherein the first antenna portion and the second antenna portion are arranged on an industrial liquid crystal polymer material.
However, the use of liquid crystal polymer material is a common type of substrate used in printed antenna traces and antenna circuitry. For instance, Mendolia in figures 5-9 teaches antenna portions formed by a metal insert (504) arranged on liquid crystal polymer (LCP) material in order to withstand high temperatures, and make it compatible with standard Surface Mount Technologies (SMT) for assembling these antennas on a main printed circuit board. (See para. 46)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the LCP taught by Mendolia in the terminal middle-frame according to Wong to form the claimed invention in order to withstand high temperatures, and make it compatible with standard Surface Mount Technologies (SMT) for assembling these antennas on a main printed circuit board. (See para. 46)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pub. 2014/0139392, “Wong”).

Regarding claim 20, Wong in figure 1 and paragraphs 21-24 discloses a mobile terminal (see devices described in para. 21) comprising the antenna of claim 1 (see claim analysis above), comprising a plurality of antenna portions (see antennas 11 and 12  with respective isolation elements) each decomposed into an antenna branch (11/12) and a parasitic branch (isolation portions 131/132), wherein the parasitic branch (131/132) is configured to be L-shaped and placed between two neighboring antenna branches (11/12) such that the two neighboring antenna branches excite the parasitic branch (131 or 132) to generate a reverse current (para. 24: see coupling currents from active to parasitic antenna elements). 
Wong does not explicitly disclose the operating function: “so as to counteract surface waves, reduce electromagnetic coupling between the plurality of antenna portions, reduce a degree of isolation degree between the plurality of antenna portions, and improve accuracy of operation of the plurality of antenna portions”.
However, MPEP 2114 section II states that the manner of operating a device does not differentiate apparatus claims from the prior art of record is not structurally different from the claimed subject matter:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
Thus, Wong’s mobile terminal having the structural claimed limitations is more than capable of performing the same operational function. For instance, Wong in paragraph 24 discloses isolation functions wherein the parasitic elements can capture coupling currents between active antennas to isolate unwanted currents, resonate at desired frequencies and maintain the original radiation efficiency between antenna branches. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the structure of Wong to perform the claimed functions in order for the parasitic elements to capture coupling currents between active antennas to isolate unwanted currents, resonate at desired frequencies and maintain the original radiation efficiency between antenna branches. (Wong Para. 24)
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845